EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jimmy Y Kwun on February 16, 2022.
The application has been amended as follows: 

1.         (Currently Amended)              A hybrid cache memory for a processing device having a host processor, the hybrid cache memory comprising: 
a high bandwidth memory (HBM) comprising a stack of HBM dies and configured to store host data;
a non-volatile memory (NVM) comprising a stack of NVM dies physically integrated with the stack of HBM dies in a same package and configured to store a copy of the host data at the HBM, wherein the HBM exhibits higher data access bandwidth than the NVM, and the NVM exhibits greater data storage capacity than the HBM; and
a cache controller configured to be in bi-directional communication with the host processor, and to manage data transfer between the HBM and NVM and, in response to a command received from the host processor, to manage data transfer between the hybrid cache memory and the host processor,
wherein the stack of HBM dies and the stack of NVM dies are stacked vertically on and physically supported by the same cache controller and are arranged laterally with respect to 
wherein the host processor and the hybrid cache memory are physically supported by, and electrically coupled to each other by, an interposer external to the package.
 
2.         (Original)         The hybrid cache memory of claim 1, wherein in response to receiving a write command from the host processor, the cache controller is configured to:
determine that there is sufficient space within the HBM to store incoming host data;
in response to the determination, store incoming host data in the HBM; and
copy the stored host data to the NVM.
 
3.         (Original)        The hybrid cache memory of claim 1, wherein in response to receiving a write command from the host processor, the cache controller is configured to:
determine that there is insufficient space within the HBM to store incoming host data;
in response to the determination, delete earliest accessed data stored at the HBM so as to create sufficient space within the HBM to accommodate storage of the incoming host data;
store the incoming host data in the HBM; and
copy the stored host data to the NVM.
 

 
5.         (Original)       The hybrid cache memory of claim 3, wherein the cache controller is configured to copy the stored host data to the NVM concurrently with the storing of the incoming host data in the HBM.
 
6.         (Canceled)
 
7.         (Original)        The hybrid cache memory of claim 1, wherein the host processor is external to the package.
 
8.         (Previously Presented)            The hybrid cache memory of claim 1, wherein the stack of HBM dies are electrically coupled together through a plurality of through silicon vias (TSVs).
 
9.         (Previously Presented)            The hybrid cache memory of claim 1, wherein the stack of NVM dies are further electrically coupled to the cache controller through a wire-bonded connection.
 

 

 
12.       (Currently Amended) A processing device comprising:
a host processor; and 
a hybrid cache memory in communication with the host processor, the hybrid cache memory comprising:
a high bandwidth memory (HBM) comprising a stack of HBM dies and configured to store host data;
a non-volatile memory (NVM) comprising a stack of NVM dies physically integrated with the stack of HBM dies in a same package and configured to store a copy of the host data at the HBM, wherein the HBM exhibits higher data access bandwidth than the NVM, and the NVM exhibits greater data storage capacity than the HBM;
a cache controller configured to be in bi-directional communication with the host processor, and to manage data transfer between the HBM and NVM and, in response to a command received from the host processor, to manage data transfer , the stack of HBM dies is electrically coupled toand integrated within the same package; and
an interposer external to the package and configured to physically support the host processor and the hybrid cache memory, and to electrically couple the host processor to the hybrid cache memory.
 

 
14.       (Previously Presented)            The processing device of claim 12, wherein the host processor is external to the package.
 
15.       (Canceled)
 
16.       (Previously Presented)            The processing device of claim 12, further comprising:

 
17.       (Currently Amended) A method of managing data transfer between a host processor and a hybrid cache memory of a processing device by a cache controller of the hybrid cache memory, the method comprising:
in response to receiving a write command from the host processor, determining that there is insufficient space within a high bandwidth memory (HBM) of the hybrid cache memory to store incoming host data;
in response to the determination, deleting earliest accessed data stored at the HBM so as to create sufficient space within the HBM to accommodate storage of the incoming host data;
storing the incoming host data in a high bandwidth memory (HBM); and
copying the stored host data to a non-volatile memory (NVM) of the hybrid cache memory,
wherein the HBM comprises a stack of HBM dies, the NVM comprises a stack of NVM dies, and the stack of NVM dies are physically integrated with the stack of HBM dies in a same package, wherein the HBM exhibits higher data access bandwidth than the NVM, and the NVM exhibits greater data storage capacity than the HBM,
wherein the stack of HBM dies and the stack of NVM dies are stacked vertically on and physically supported by the cache controller and arranged laterally with respect 
wherein the processing device comprises an interposer external to the package and configured to physically support the host processor and the hybrid cache memory, and to electrically couple the host processor to the hybrid cache memory.
 
18.       (Canceled)
 
19.       (Original)        The method of claim 17, wherein the copying of the stored host data to the NVM is concurrent with the storing of the incoming host data in the HBM.
 
20.       (Original)         The method of claim 17, wherein the host processor is external to the package.

21.       (Previously Presented)           The method of claim 17, further comprising controlling, by an HBM logic die controller, access of data areas in response to conflicting access requests of the data areas from the host processor and a controller of the hybrid cache memory.

Allowable Subject Matter
Claims 1-5, 7-10, 12, 14, 16-17 and 19-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention features:
hybrid cache memory for a processing device having a host processor, the hybrid cache memory comprising: a high bandwidth memory (HBM) comprising a stack of HBM dies and configured to store host data; a non-volatile memory (NVM) comprising a stack of NVM dies physically integrated with the stack of HBM dies in a same package and configured to store a copy of the host data at the HBM; and a cache controller configured to be in bi-directional communication with the host processor, and to manage data transfer between the HBM and NVM and, in response to a command received from the host processor, to manage data transfer between the hybrid cache memory and the host processor.

Related prior art made of record include:
US 2014/0321189 (FAI) teaching systems and methods for stacked semiconductor memory devices, the stacked semiconductor memory device to include a package substrate, a memory controller, and a number of NVM dies arranged in a stack to include volatile memory and NVM; microprocessor die connected to a stack of other semiconductor dies, including volatile memory, nonvolatile memory.

US 11,093,277 (Sankaran et al) teaching a multi-chip package comprising: an interposer substrate; first multi-protocol on-chip communication fabric coupled to the data parallel processing circuits; a memory controller coupled to the first multi-protocol on-chip communication fabric; a plurality of memory dies stacked vertically on the interposer substrate; and a plurality of memory channels integrated through the interposer substrate to couple the memory controller to the memory dies.
US2018/0300265 (Roberts et al) teaching system in package comprising: a host processor die configured to generate memory requests; and a plurality of memory dies stacked vertically, each memory die comprising a plurality of memory array banks.
US 2017/0352388 (Jeddeloh et al) teaching memory system, comprising: a stack of memory coupled to a substrate and comprising number of vaults; and a controller coupled to the substrate and comprising a number of vault interface blocks directly coupled to the number of vaults of the stack of memory, wherein each vault of the number of vaults comprises a number of vertically interconnected partitions.
US 2017/0160955 (Jayasena et al) teaching die-stacked hybrid memory device implementing first set of one or more memory dies implementing first memory cell circuitry of a first memory architecture type and second set of one or more memory dies implementing second memory cell circuitry of a second memory architecture type 
US 2015/0279828 (Koopmans et al) teaching stacked semiconductor die assemblies with associated systems and methods including a stack of semiconductor dies and a thermally conductive casing, and an interposer is disposed between the thermally conductive casing and the stack of semiconductor dies.
US 10,978,427 (LI et al) teaching stacked semiconductor die assemblies with partitioned logic and associated systems and methods, the semiconductor die assembly including a first logic die, a second logic die, and a thermally conductive casing defining an enclosure.
US 2020/0326889 (Noran et al) teaching quasi-volatile memory (QV memory) stack including at least one semiconductor die, having formed thereon QV memory circuits, bonded to a second semiconductor die on which a memory controller for the QV memory ("QV memory controller") is formed, the circuits in the bonded semiconductor dies electrically connected using numerous copper interconnect conductors and conductive through-silicon vias (TSVs).
US 9,269,700 (Koopmans et al) teaching stacked semiconductor die assemblies and associated systems and methods wherein the stack of semiconductor dies includes: a stack of memory dies; and a logic die disposed between the stack of memory dies and the interposer.
US 9,432,298 (Smith) teaching data IO architecture comprising one or more stacked memory chips from the top of stacked memory chip through to the bottom (of 
US 9,170,948 (LOH et al) teaching cache coherency using die-stacked memory device with logic die, the die-stacked memory device including a set of one or more stacked memory dies and a set of one or more logic dies.
S. Niknam, A. Asad, M. Fathy and A. Rahmani, "Energy efficient 3D Hybrid processor-memory architecture for the dark silicon age," 2015 10th International Symposium on Reconfigurable Communication-centric Systems-on-Chip (ReCoSoC), 2015, pp. 1-8.
M. R. Meswani, S. Blagodurov, D. Roberts, J. Slice, M. Ignatowski and G. H. Loh, "Heterogeneous memory architectures: A HW/SW approach for mixing die-stacked and off-package memories," 2015 IEEE 21st International Symposium on High Performance Computer Architecture (HPCA), 2015, pp. 126-136.
E. H. -. Sha, J. Chen, X. Chen, W. Jiang and Q. Zhuge, "The Design and Implementation of a High-Performance Hybrid Memory File System," 2016 International Conference on Advanced Cloud and Big Data (CBD), 2016, pp. 316-321.
L. A. D. Bathen and N. D. Dutt, "Software Controlled Memories for Scalable Many-Core Architectures," 2012 IEEE International Conference on Embedded and Real-Time Computing Systems and Applications, 2012, pp. 1-10.

(provided that, as recited on paragraph [0022], to manage data transfer between the HBM and NVM, the hybrid controller is configured to: copy the stored data to the NVM when the hybrid cache memory is not engaged in servicing a host command; and create sufficient space within the HBM to accommodate storage of the incoming host data) applicant’s amendments and arguments cover the reasons for allowance, as none of the prior art of record teaches or renders obvious the features, as recited in the claims taken in light of the disclosure.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136